In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 07-1098
JEANNE N. T. OGAYONNE,
                                                         Petitioner,
                                v.

MICHAEL B. MUKASEY, Attorney General
of the United States,1
                                                        Respondent.
                         ____________
               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A98-131-188
                         ____________
       ARGUED OCTOBER 29, 2007—DECIDED JUNE 18, 2008
                         ____________


    Before BAUER, RIPPLE, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. The petitioner in this case,
Jeanne Nadia Tambo Ogayonne, a native of the Central
African Republic (“CAR”), seeks asylum, withholding of
removal, and protection under the United Nations Con-
vention Against Torture (“CAT”). She claims she will be


1
  We substitute Michael B. Mukasey, the current Attorney
General of the United States, as the Respondent in this action.
See Fed. R. App. P. 43(c)(2).
2                                               No. 07-1098

persecuted or killed if she returns to the CAR, but we
reject Ogayonne’s petition for asylum because we lack
jurisdiction over this claim. As the immigration judge (“IJ”)
and the Board of Immigration Appeals (“BIA”) concluded,
Ogayonne’s filing was untimely and not justified by
extraordinary circumstances. We also conclude that there
was sufficient evidence to justify the denial of with-
holding of removal and relief under the CAT. Accord-
ingly, we deny Ogayonne’s petition for review.


                   I. BACKGROUND
  The Central African Republic is a former French colony
in the heart of Africa, surrounded by Chad, Sudan, the
Democratic Republic of the Congo, the Republic of the
Congo, and Cameroon. It has a population of about 4.4
million people and is slightly smaller than Texas.
  By all accounts, the CAR has been a politically turbulent
place ever since it gained independence in 1960. The
country has experienced a series of military coups and
dictatorships, including one led by General André
Kolingba in 1981. Although General Kolingba lost power
after the country held elections in 1993, he attempted
another coup in May 2001, this time against President
Ange-Félix Patassé. The Patassé regime violently sup-
pressed the coup attempt, and Kolingba and his fol-
lowers were sentenced to death in absentia. Kolingba
fled to Uganda, and many members of Kolingba’s tribe,
the Yakoma, were killed.
 Jeanne Ogayonne was born on April 26, 1984, in the CAR.
Although Ogayonne admits she has never met André
Kolingba, she claims to be his sister-in-law. Like Kolingba,
Ogayonne and her family belong to the Yakoma tribe,
No. 07-1098                                              3

which makes up about 3% of the CAR population. They
are all also members of the Central African Democratic
Party, a.k.a., Rally for Democracy.
  Although Ogayonne does not claim to have suffered
from violence or persecution while in the CAR, her
parents were not so lucky. Ogayonne’s father René Félix
died in 1985, purportedly from being poisoned after a
political meeting. Ogayonne’s mother died of a blood
disease in 1997 because she was unable to get treatment
due to the politically unstable situation in the CAR.
  On October 30, 2000, when she was sixteen years old,
Ogayonne came to the United States on a student visa
that permitted her to attend the Dayton Christian School
in Dayton, Ohio. Later, she moved with her brother and
his family to attend Richmond High School, a public
school in Richmond, Indiana. Apparently, Ogayonne
did not know that her visa did not allow her to change
schools.
  In February 2002, the director at Richmond High
School told Ogayonne’s brother that Ogayonne had to go
either to a private school or to college to renew her visa.
Ogayonne completed her junior year at Richmond in
May 2002 and explored the possibility of going to col-
lege. In January 2003, she talked to personnel at Indiana
University-Purdue University Indianapolis (“IUPUI”),
who told her it would be impossible for her to renew
her visa because it had expired six months earlier.
  Following Kolingba’s failed coup, in which members of
Ogayonne’s family were killed, Ogayonne decided not
to return to the CAR and applied for asylum in Decem-
ber 2003. The United States Citizen and Immigration
Services (“USCIS”) returned her application as incomplete
4                                              No. 07-1098

on three occasions. Her application was finally accepted
on April 14, 2004. On about May 17, 2004, the Depart-
ment of Homeland Security issued a Notice to Appear,
alleging that Ogayonne could be removed from the
country for not attending the school indicated on her
visa. In pleadings submitted on June 3, 2004, Ogayonne
conceded her removability and stated she intended to
pursue applications for asylum and related relief, or
alternatively, voluntary departure.
  On May 11, 2005, an IJ held a hearing on Ogayonne’s
various applications for relief. During the hearing,
Ogayonne testified that because of her relation to André
Kolingba, she was afraid of being raped, detained, or
killed if she returned to the CAR. Indeed, she stated that
her three sisters had sought refugee status elsewhere.
Ogayonne also introduced a letter from her sister
Sophie, a refugee in Senegal at the time, which stated
that although Sophie had not obtained any “official paper-
work or marriage license,” she was a traditional “second
wife” of André Kolingba. Additionally, Ogayonne intro-
duced an article indicating that there had been an assassi-
nation attempt on Kolingba’s life two months before
the hearing. The IJ considered letters submitted by
Ogayonne’s other siblings and other evidence indicating
that the CAR was a dangerous place prone to chronic
instability.
  The IJ also introduced into evidence several documents
from his own Internet research. The documents included
a March 14, 2005, article from BBC News entitled
“Results due in landmark CAR vote,” a 2005 Amnesty
International document describing events in the CAR, and
three articles from the United Nations Office for the
Coordination of Humanitarian Affairs. The documents
No. 07-1098                                             5

stated that Kolingba had apologized for his role in the
failed coup against Patassé; that Kolingba and other
backers of the coup had been granted amnesty and had
their death sentences lifted by current President François
Bozizé (who had overthrown Patassé in 2003); that
Kolingba had returned to the CAR with 800 soldiers;
and that he had run a public campaign for president.
Neither Ogayonne’s counsel nor the government objected
to the introduction of these documents. The IJ also ques-
tioned Ogayonne about the information in these docu-
ments and gave Ogayonne’s counsel an opportunity
(which he declined) to ask questions about the documents.
   Later that day, the IJ issued an oral decision denying
Ogayonne’s applications for asylum, withholding of
removal, and protection under the CAT, and granting
her request for voluntary departure. After Ogayonne
filed a timely notice of appeal, the BIA affirmed the IJ’s
decision and dismissed her appeal. Ogayonne then filed
her petition in this court.


                     II. ANALYSIS
   A. Standard of review
  Because the BIA adopted, affirmed, and supplemented
the IJ’s decision denying Ogayonne’s claims for asylum,
withholding of removal, and relief under the CAT, we
review the IJ’s decision and the additional reasoning in
the BIA opinion. Mema v. Gonzales, 474 F.3d 412, 416
(7th Cir. 2007). We review these claims under the sub-
stantial evidence standard and will not reverse unless a
petitioner can demonstrate that the evidence not only
supports that conclusion, but compels it. Mabasa v. Gonza-
les, 455 F.3d 740, 744-45 (7th Cir. 2006). In particular,
we look to see if “the BIA’s determination was sup-
6                                                  No. 07-1098

ported by reasonable, substantial, and probative evid-
ence on the record considered as a whole.” Id. at 744
(internal quotation marks omitted).


    B. Asylum claim
   8 U.S.C. § 1158(a)(2)(B) provides that an alien who is
physically present in the United States and seeks asylum
must show “by clear and convincing evidence that the
application [for asylum] has been filed within 1 year
after the date of the alien’s arrival in the United States.” An
application may be considered even if the one-year
filing deadline has passed if the applicant “demonstrates
to the satisfaction of the Attorney General either the
existence of changed circumstances which materially
affect the applicant’s eligibility for asylum or extraordin-
ary circumstances relating to the delay in filing an ap-
plication.” Id. § 1158(a)(2)(D).
  8 U.S.C. § 1158(a)(3) provides, however, that “[n]o court
shall have jurisdiction to review any determination of
the Attorney General under [section 1158(a)(2)].” The
statute has been amended recently to allow review
of “constitutional claims or questions of law,” 8 U.S.C.
§ 1252(a)(2)(D), but “discretionary or factual determina-
tions continue to fall outside the jurisdiction of the court
of appeals entertaining a petition for review.” Vasile v.
Gonzales, 417 F.3d 766, 768 (7th Cir. 2005). One such
unreviewable decision includes “the BIA’s factual deter-
mination that [an applicant] failed to file his asylum
claim within one year and its decision that he failed to
qualify for an extension of time.” Id.
  Ogayonne correctly notes that being an unaccompanied
minor can be an extraordinary circumstance that delays
the start of the one-year clock. See 8 C.F.R. § 1208.4(a)(5)(ii).
No. 07-1098                                                 7

But even if we accept Ogayonne’s claim that she first filed
her asylum application in December 2003—that is, despite
the fact that her application was not finally accepted by
USCIS until April 2004—her application was still filed over
eighteen months after she turned eighteen, well after the
one-year deadline. Ogayonne argued before the IJ (as she
argues now) that she received bad advice and did
not know about her changed immigration status until
January 2003, when she attempted to enroll at IUPUI;
hence, she claims her December 2003 filing should be
considered timely. But the IJ and BIA did not believe
that these facts justified her late application. We lack
jurisdiction to review this discretionary finding. See Vasile,
417 F.3d at 768-69.


    C. Withholding of removal claim
  The Attorney General may not remove an alien to a
country if he decides that the “alien’s life or freedom
would be threatened in that country because of the alien’s
race, religion, nationality, membership in a particular
social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).
Because Ogayonne has not alleged, and the Attorney
General has not found, that Ogayonne suffered past
persecution, she is not entitled to a presumption that
her life or freedom would be threatened in the future. See
BinRashed v. Gonzales, 502 F.3d 666, 670-71 (7th Cir.
2007); 8 C.F.R. § 1208.16(b)(1)(i). So Ogayonne must
demonstrate a “clear probability of persecution” by
showing that it is more likely than not that she would be
subject to persecution if returned to the CAR. See Tariq
v. Keisler, 505 F.3d 650, 656 (7th Cir. 2007).
  In deciding against Ogayonne on her withholding of
removal claim, the IJ relied on documents that he had
8                                              No. 07-1098

introduced into evidence on his own initiative, in addition
to documents introduced by the parties. Ogayonne did
not object to the documents the IJ introduced but claims
the IJ insufficiently considered certain documents she
provided. We examine these issues in turn.


    1. The IJ did not err in relying on the documents he
       introduced into the record.
  At first blush, it might seem problematic that the IJ
decided to introduce evidence on his own, given that the
relevant statutory and regulatory provisions suggest
that an IJ may receive but not present his own evidence.
See, e.g., 8 U.S.C. § 1229a(b)(1) (“The immigration judge
shall administer oaths, receive evidence, and interrogate,
examine, and cross-examine the alien and any witnesses.”
(emphasis added)); 8 C.F.R. § 1240.1(c) (An “immigration
judge shall receive and consider material and relevant
evidence . . . .” (emphasis added)). And contrast
§ 1229a(b)(1) with its predecessor, which stated that the
immigration judge “shall . . . determine the deportability
of any alien, and shall administer oaths, present and
receive evidence, interrogate, examine, and cross-examine
the alien or witnesses.” 8 U.S.C. § 1252(b) (amended in
1996) (emphasis added).
  We need not dwell long on this issue as Ogayonne has
not challenged the IJ’s action here. We simply note that
the IJ did not err in introducing these particular docu-
ments because they merely stated commonly acknowl-
edged facts that were amenable to official notice. See
Kaczmarczyk v. INS, 933 F.2d 588, 594 (7th Cir. 1991) (“We
reiterate today that the BIA may take official notice of
uncontroverted facts concerning political conditions in
No. 07-1098                                                   9

asylum seekers’ home countries . . . .”). And the IJ gave
the parties an opportunity to respond to the documents
that he entered and to question Ogayonne about the
information contained therein. See id. at 590 (noting that
asylum petitioners are entitled to an opportunity to
respond to officially noticed facts); see also 5 U.S.C. § 556(e)
(“When an agency decision rests on official notice of a
material fact not appearing in the evidence in the record,
a party is entitled, on timely request, to an opportunity
to show the contrary.”). Ogayonne’s counsel neither
objected to the documents nor suggested to either the IJ or
the BIA that the documents were inaccurate or that they
otherwise unfairly prejudiced Ogayonne. Cf. Rehman v.
Gonzales, 441 F.3d 506, 509 (7th Cir. 2006) (“[C]ourts do not
set aside agencies’ decisions unless mistakes cause preju-
dice . . . .”). So even if Ogayonne had asked us to overturn
the IJ’s decision, she did not preserve a basis for us to do
so. See Capric v. Ashcroft, 355 F.3d 1075, 1087 (7th Cir. 2004)
(“An alien is required to raise and exhaust his remedies
as to each claim or ground for relief if he is to preserve
the right to judicial review of that claim.”).
   Additionally, we are not particularly troubled by the
IJ’s reliance on these documents because the relevant
information was independently included in other prop-
erly admitted evidence. For example, Ogayonne testified
that she knew Kolingba had returned to the CAR in March
2005 and had run for president and lost. And Ogayonne
had already submitted a 2003 Amnesty International
article describing the amnesty grant. So the IJ did not even
need to rely on the documents he admitted to decide
Ogayonne’s claims the way he did.
10                                             No. 07-1098

     2. The record supports the decision to deny with-
        holding of removal.
  Ogayonne claims the IJ did not adequately consider
various documents that Ogayonne introduced into the
record. But the IJ’s decision indicates that he did consider
each of these documents; he just did not find they were
sufficient to establish Ogayonne’s withholding of removal
claim.
  Ogayonne first points to a 2004 State Department Coun-
try Condition Report that she provided describing the
ongoing and seemingly interminable human rights
abuses occurring in the CAR. Nothing in the report,
however, suggests that the government is currently
targeting André Kolingba or Yakoma tribe members. In
fact, the report suggests the opposite, describing how
the Patassé regime, which had sentenced Kolingba and
his followers to death, was overthrown in Bozizé’s 2003
coup. And as noted previously, other documents in the
record demonstrate that Bozizé had amnestied Kolingba
and allowed him to return to the CAR.
  Ogayonne also points to an October 23, 2004, affidavit
of Steve Snyder, a former Peace Corps volunteer who
had served in the CAR. Snyder claimed that Ogayonne
would be singled out for harassment and persecution
due to her relation to Kolingba and her tribal member-
ship. Snyder also claimed that the Patassé regime had
oppressed the Yakoma people, who hail from the south-
ern part of the CAR, and that President Bozizé might
continue the oppression because he hails from the same
northern region of the CAR as Patassé and “share[s] a
similar incentive to remove Yakoma and other south-
erners from positions of power in the government and
military.”
No. 07-1098                                                11

  Although the IJ did not address Snyder’s testimony in
detail, there was nothing Snyder said that would alter the
outcome. First, the affidavit indicates that Snyder was a
Peace Corps volunteer during 1985-1988 and that he
had visited the CAR in 1996-1997. Given that these
visits occurred quite some time ago, Snyder’s on-the-
ground knowledge was stale. More importantly, Snyder’s
affidavit was contradicted by evidence demonstrating
that Bozizé has not continued Patassé’s repression of
the Yakoma people, given that Bozizé had amnestied
Kolingba and many of his followers.
  Finally, Ogayonne points to a BBC News article entitled,
“CAR ‘assassination attempt’ fails,” which describes a
shoot-out that occurred outside Kolingba’s house in
March 2003, after he had returned to the CAR and lost
the presidential election. Ogayonne further notes that
unlike Kolingba, she will not have the protection of
soldiers if she is sent back to the CAR; hence, the situa-
tion might be more dangerous for her.
   As the IJ noted, there is a dispute whether this was an
“assassination attempt”; General Kolingba’s spokes-
man described it as such, but the government claimed it
was just a “misunderstanding” among soldiers. Given
that the CAR is by all accounts a rather dangerous place,
it is not clear that the government was behind the “assassi-
nation attempt” or was targeting Kolingba. Cf. Chakir v.
Gonzales, 466 F.3d 563, 570 (7th Cir. 2006) (“The acts of
private citizens do not constitute persecution unless the
government is complicit in those acts or is unable or
unwilling to take steps to prevent them.”). More impor-
tantly, the IJ further observes—correctly we believe—
that “it’s difficult to accept the proposition that [Ogayonne]
is at greater risk than the very person on whom she
12                                              No. 07-1098

is relying as a basis for her claim, particularly where
that person has a much higher public profile than
[Ogayonne] does . . . . ” Indeed, Ogayonne admitted dur-
ing the hearing that she had never even met or con-
tacted Kolingba. Hence, we agree with the IJ that it is
hard to believe that Ogayonne would be closely identi-
fied with Kolingba if she were sent back to the CAR.
This, combined with the apparent reduced threat that
General Kolingba faces, makes withholding of removal
inappropriate.


  D. Convention Against Torture claim
   To receive protection under the Convention Against
Torture (CAT), an alien must demonstrate that it is more
likely than not that she would be tortured if removed to
the proposed country. See 8 C.F.R. § 1208.16(c)(2).
Ogayonne only mentions the CAT as an argument head-
ing, makes no points on this issue, and does not claim any
past torture. Accordingly, this perfunctory argument is
waived. Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290
F.3d 843, 852 n.6 (7th Cir. 2002). Moreover, the same
reasons that militated against withholding of removal
apply just as strongly here, so the IJ did not err in denying
Ogayonne’s CAT application.


  E. Due process claim
  Ogayonne also claims the IJ violated her due process
rights in two ways. First, Ogayonne alleges the IJ “stopped
counsel from pursuing a line of questioning concerning
the death of [Ogayonne’s] mother due to fear of taking
her to the hospital.” When asked about the relevance of
No. 07-1098                                              13

this testimony, Ogayonne’s counsel replied, “I am trying
to tie this in to the fact that the treatment she did or did
not receive at the hospital was greatly [sic] because of
her relationship with Andre Kolingba and also as a mem-
ber of the [Yakoma] tribe.”
  Aliens are entitled to due process of law, which requires
a meaningful opportunity to be heard on an application
for asylum. Kerciku v. INS, 314 F.3d 913, 917-18 (7th Cir.
2003). This means an IJ cannot “bar[ ] complete chunks of
oral testimony that would support the applicant’s claims”
such as by not allowing an applicant “to present corrobo-
rating testimony from family members about his past
persecution.” Nonetheless, an IJ can “limit[ ] the extent
of some testimony or frequently interrupt[ ] the ap-
plicant’s presentation” without violating due process.
This is because such limitations “serve to focus the pro-
ceedings and exclude irrelevant evidence.” Id.
  Here, Ogayonne’s main argument is that she would be
subject to persecution if she were sent back to the CAR
because of her ethnic background and her alleged rela-
tion to André Kolingba. Ogayonne’s mother died four
years before Kolingba’s failed coup attempt, and three
years before Ogayonne came to America. Although the
IJ recognized that this evidence might help show a
long-standing prejudice against Ogayonne’s family, the
IJ did not err in concluding that this testimony had li-
mited relevance. Given that Ogayonne’s basis for asylum
and withholding of removal hinged primarily on
Kolingba’s status in the CAR, it made sense for the IJ
to focus the proceedings on that issue and not spend time
on this tangent.
  Second, Ogayonne claims the IJ injected himself in an
“adversarial” manner by engaging “in a cross-examination,
14                                                No. 07-1098

and an argumentative one at that, of [Ogayonne].” The
transcript shows that the IJ questioned Ogayonne re-
garding the Internet articles he had found. In response,
she stated:
     The problem is the government. You know only
     what you read on the paper and on the [I]nternet.
     Well you only read what’s on the Internet, but you
     don’t know what’s really happening in Africa, it’s
     much worse.
  Ogayonne also claimed that “when Kolingba returns to
Central Africa he is protected, he has guards. I have no
one around me.” The IJ later said:
     All right. Well, I just think you should know that
     there is this information and it should be part of
     the record and I’ll mark it as Exhibit 8 and I’ll give
     either side an opportunity . . . to question you
     further about this, before I decide what action to
     take on it. I have given both sides the reports from
     which the information on which I predicated
     these questions was derived.
   Given that the IJ did not err in relying on the informa-
tion in these documents, the IJ could “question [Ogayonne]
provided that his conduct [did] not demonstrate impa-
tience, hostility, or a predisposition against [Ogayonne’s]
claim.” Huang v. Gonzales, 403 F.3d 945, 948 (7th Cir. 2005).
Here, the IJ began questioning Ogayonne only after
Ogayonne’s counsel said he was done with his direct
examination. The IJ’s questioning appears to have been
brief and targeted. And the issue on which the IJ ques-
tioned Ogayonne—whether the amnesty of Kolingba
had negated the threat to Ogayonne—directly related
to Ogayonne’s applications for relief. Moreover, with-
No. 07-1098                                              15

out this questioning, this testimony might never have
gotten into the record, as the government seems to have
neglected this issue. See Hasanaj v. Ashcroft, 385 F.3d 780,
783 (7th Cir. 2004) (“[T]he fact that an IJ asks questions
during the proceedings is helpful to develop the record
and is better than a silent bench that says nothing through-
out the proceedings and then denies the request for
asylum because the petitioner did not provide suf-
ficient evidence.”). Accordingly, Ogayonne’s due process
rights were not violated.


                   III. CONCLUSION
  The petition for review is DENIED.




                   USCA-02-C-0072—6-18-08